PALOMAR MEDICAL TECHNOLOGIES, INC.
Restricted Stock Agreement for Employees with Employment Agreements
Performance Based Vesting
NOTICE OF GRANT


This Restricted Stock Agreement (this "Agreement") is made as of the Agreement
Date between Palomar Medical Technologies, Inc. (the "Company"), a Delaware
corporation, and the Recipient.


I.  Agreement Date
Date:
December 3, 2012



II.  Recipient Information
Recipient:
 



III.  Grant Information
Grant Date:
December 3, 2012
Shares of Restricted Stock:
 



IV.  Vesting – Performance Based


In the event that the Company's Revenue (as defined below) exceeds $100 million
(the "Target") for any trailing four calendar quarter period between January 1,
2013 and December 31, 2016 (the "Performance Period"), all Shares of Restricted
Stock granted herein will vest on the date which is the earlier of (i) the
quarterly financial earnings release for the quarter that the Target has been
achieved or (ii) a determination by the Audit Committee of the Board of
Directors that the Target has been achieved, which determination shall be made
on or before six weeks following the end of the quarter that the Target has been
achieved.


"Revenue" shall mean the Company's consolidated revenue calculated in accordance
with generally accepted accounting principles in the United States of America.


V.  Forfeiture


If the Company's Revenue does not exceed $100 million for any trailing four
calendar quarter period during the Performance Period, all Shares of Restricted
Stock granted herein will be forfeited to the Company on the date of the
quarterly financial earnings release for the period ended December 31, 2016.


This Agreement includes this Notice of Grant and the following General Terms and
Conditions (attached as Exhibit A), which are expressly incorporated by
reference in their entirety herein.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Agreement Date.


PALOMAR MEDICAL TECHNOLOGIES, INC.
­­­­­­___________________________________
Name:
Title:
RECIPIENT
 
________________________________
Name:

--------------------------------------------------------------------------------



 
Restricted Stock Agreement for Employees with Employment Agreements
Performance Based Vesting


EXHIBIT A
GENERAL TERMS AND CONDITIONS
The terms and conditions of the award of shares of restricted common stock of
the Company (the "Restricted Shares") made to the Recipient, as set forth on the
cover page of this Agreement, and subject to the terms and conditions set forth
in the 2007 Stock Incentive Plan (the "Plan") are as follows:
1.  Issuance of Restricted Shares.
 

(a)  The Restricted Shares are issued to the Recipient, effective as of the
Grant Date (as set forth on the cover page of this Agreement), in consideration
of employment services rendered and to be rendered by the Recipient to the
Company.

 
(b)  The Restricted Shares will initially be issued by the Company in book entry
form only, in the name of the Recipient. Following the vesting of any Restricted
Shares pursuant to Section 2 below, the Company shall, if requested by the
Recipient, issue and deliver to the Recipient a certificate representing the
vested Restricted Shares. The Recipient agrees that the Restricted Shares shall
be subject to the forfeiture provisions set forth in Section 3 of this Agreement
and the restrictions on transfer set forth in Section 4 of this Agreement.

 
2.  Vesting.

 
(a)  Vesting Schedule. Unless otherwise provided in this Agreement or the Plan,
the Restricted Shares shall vest in accordance with Section IV Vesting –
Performance Based set forth in the Notice of Grant.

 
(b)  Acceleration of Vesting. Notwithstanding the foregoing vesting schedule,
(i) all unvested Restricted Shares shall vest effective immediately prior to a
Change in Control and (ii) upon the death or Disability of the Recipient, or the
Recipient's termination without Cause or for Good Reason, the Restricted Shares
shall vest to the same extent and in the same manner as options under the
applicable employment agreement. For purposes of this Section, "Change in
Control" shall be defined in the Plan, and each of "Disability", "Cause" and
"Good Reason" shall be defined in the applicable employment agreement between
the Recipient and the Company.

 
3.  Forfeiture of Unvested Restricted Shares Upon Employment Termination.
 

Unless otherwise provided in this Agreement or the Plan, the Restricted Shares
shall be forfeited in accordance with Section V Forfeiture set forth in the
Notice of Grant. Notwithstanding the foregoing sentence, in the event that the
Recipient ceases to be employed by the Company for any reason or no reason, with
or without cause (except as provided in Section 2(b) above), all of the
Restricted Shares that are unvested as of the time of such employment
termination shall be forfeited immediately and automatically to the Company,
without the payment of any consideration to the Recipient, effective as of such
termination of employment. The Recipient shall have no further rights with
respect to any Restricted Shares that are so forfeited. If the Recipient is
employed by a subsidiary of the Company, any references in this Agreement to
employment with the Company shall instead be deemed to refer to employment with
such subsidiary.

--------------------------------------------------------------------------------

4.  Restrictions on Transfer.
 

The Recipient shall not sell, assign, transfer, pledge, hypothecate or otherwise
encumber, by operation of law or otherwise (collectively "transfer") any
Restricted Shares, or any interest therein, until such Restricted Shares have
vested, except to the extent permitted by the Plan. The Company shall not be
required (i) to transfer on its books any of the Restricted Shares which have
been transferred in violation of any of the provisions of this Agreement or (ii)
to treat as owner of such Restricted Shares or to pay dividends to any
transferee to whom such Restricted Shares have been transferred in violation of
any of the provisions of this Agreement.
5.  Restrictive Legends.
 

The book entry account reflecting the issuance of the Restricted Shares in the
name of the Recipient shall bear a legend or other notation upon substantially
the following terms:
"These shares of stock are subject to forfeiture provisions and restrictions on
transfer set forth in a certain Restricted Stock Agreement between the
corporation and the registered owner of these shares (or his or her predecessor
in interest), and such Agreement is available for inspection without charge at
the office of the Secretary of the corporation."
6.  Rights as a Shareholder.
 

Except as otherwise provided in this Agreement, for so long as the Recipient is
the registered owner of the Restricted Shares, the Recipient shall have all
rights as a shareholder with respect to the Restricted Shares, whether vested or
unvested, including, without limitation, rights to vote the Restricted Shares
and act in respect of the Restricted Shares at any meeting of shareholders;
provided that the payment of dividends on unvested Restricted Shares shall be
deferred until such time as the shares vest.
7.  Provisions of the Plan.
 

This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Recipient with this Agreement.
8.  Tax Matters.
 

(a)  Acknowledgments; Section 83(b) Election. The Recipient acknowledges that he
or she is responsible for obtaining the advice of the Recipient's own tax
advisors with respect to the acquisition of the Restricted Shares and the
Recipient is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents with respect to the tax
consequences relating to the Restricted Shares. The Recipient understands that
the Recipient (and not the Company) shall be responsible for the Recipient's tax
liability that may arise in connection with the acquisition, vesting and/or
disposition of the Restricted Shares. The Recipient acknowledges that he or she
has been informed of the availability of making an election under Section 83(b)
of the Internal Revenue Code, as amended, with respect to the issuance of the
Restricted Shares and that the Recipient has decided not to file a Section 83(b)
election.


--------------------------------------------------------------------------------

(b)  Withholding. Participant acknowledges and agrees that the Company has the
right to deduct from payments of any kind otherwise due to the Participant the
amount of any withholding taxes required to be withheld with respect to the
actions contemplated by this Agreement in any manner permitted by the Plan. Upon
the grant of this Award, the Participant shall provide the broker designated by
the Company with irrevocable instructions directing the designated broker to, on
the date of the designated broker's receipt of any Shares in accordance with
Section 2(a), sell in accordance with ordinary principles of best execution that
number of such Shares as is necessary to yield net proceeds to the Participant
equal to the amount of withholding taxes with respect to the income recognized
by the Participant as a result of the vesting of such Shares (based on the
minimum statutory withholding rates for all tax purposes, including payroll and
social security taxes, that are applicable to such income) and remit such
proceeds to the Company in satisfaction of such tax withholding obligations of
the Company.


9.  Miscellaneous.
 

(a)  Authority of Compensation Committee. In making any decisions or taking any
actions with respect to the matters covered by this Agreement, the Compensation
Committee shall have all of the authority and discretion, and shall be subject
to all of the protections, provided for in the Plan. All decisions and actions
by the Compensation Committee with respect to this Agreement shall be made in
the Compensation Committee's discretion and shall be final and binding on the
Recipient.

 
(b)  No Right to Continued Employment. The Recipient acknowledges and agrees
that, notwithstanding the fact that the vesting of the Restricted Shares is
contingent upon his or her continued employment by the Company, this Agreement
does not constitute an express or implied promise of continued employment or
confer upon the Recipient any rights with respect to continued employment by the
Company.

 
(c)  Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the State of Delaware without regard to
any applicable conflicts of laws provisions.

 
(d)  Recipient's Acknowledgments. The Recipient acknowledges that he or she has
read this Agreement, has received and read the Plan, and understands the terms
and conditions of this Agreement and the Plan.


 

--------------------------------------------------------------------------------